                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                           )
                                                    )
                     v.                             )        Criminal No. 08-374-12
                                                    )        Civil No. 18-492
JEROME LAMONT KELLY,                                )
                                                    )
                 Defendant.                         )


                                      MEMORANDUM OPINION

        Pending before the court are two motions: (1) a pro se § 2255 motion filed by defendant

Jerome Lamont Kelly (“Kelly” or “JK”) to vacate his conviction and sentence (ECF No. 1166);

and (2) a motion for discovery of attorney-client privileged communications filed by the

government (ECF No. 1217). The motions are ripe for decision.



        I.       Factual and Procedural Background

        On April 17, 2012, Kelly and co-defendant Alonzo Lamar Johnson (“Johnson”)1 were

convicted by a jury of conspiracy to distribute 5 kilograms or more of cocaine and 50 grams or

more of crack cocaine. On March 21, 2013, the court reviewed the trial evidence and denied

Kelly’s and Johnson’s post-trial motions for acquittal pursuant to Federal Rule of Criminal

Procedure 29.       (ECF No. 916).          On July 30, 2013, Kelly was sentenced to a term of

imprisonment of 240 months. Kelly filed a direct appeal and his conviction and sentence were

affirmed. (ECF No. 1111). Kelly’s petition for rehearing en banc was denied on May 26, 2016,

and his petition for certiorari was denied on April 17, 2017. Kelly filed his § 2255 motion on

April 17, 2018, exactly one year later. The government does not challenge the original motion as

1
 On January 18, 2019, the court issued a lengthy opinion denying the § 2255 motion filed by Johnson, which raised
many similar issues. (ECF No. 1233).
being untimely filed. The government does challenge new arguments raised for the first time in

Kelly’s reply brief, which was not filed until December 2018.

       Two major themes in Kelly’s § 2255 motion involve his challenges to the grand jury

proceedings and the wiretap authorization. Kelly previously raised similar issues in separate

motions, which were fully and finally litigated. On September 20, 2017, the court issued an

opinion denying Kelly’s post-conviction motions for discovery of grand jury proceedings and

wiretap evidence. (ECF No. 1141). On October 24, 2017, the court denied Kelly’s motion for

reconsideration.   (ECF No. 1145).    On October 18, 2018, the court of appeals summarily

affirmed this court’s decisions. (ECF No. 1235).

       On April 17, 2018, Kelly filed a pro se § 2255 motion, with a supplement on April 23,

2018. (ECF Numbers 1166, 1168). As the court noted in its October 29, 2018 memorandum

opinion, the briefing schedule in this case has been unduly prolonged. (ECF No. 1216). The

government was ordered to respond to the motion by June 11, 2018. On June 8, 2018, the

government filed a motion for extension of time, which the court granted. The court ordered the

government’s response to be filed by July 10, 2018. (ECF No. 1178). The government failed to

do so. On August 1, 2018, the government filed another motion for extension of time. (ECF No.

1187). On August 2, 2018, the court issued an order for the government to show cause why it

should not be sanctioned for its failure to timely respond. The government filed its response to

the “show cause” order on August 3, 2018. (ECF No. 1189). On August 8, 2018, the court

granted the government an extension of time until September 1, 2018. (ECF No. 1191).

       On August 30, 2018, Kelly filed a motion to compel the government to send him copies

of all documents pertaining to his § 2255 motion. (ECF No. 1198). Kelly’s motion was written




                                               2
on August 22, 2018. Kelly represented that as of that date, he had not received the government’s

filings at ECF Nos. 1187 and 1189.

       The government filed its substantive response to Kelly’s § 2255 motion on September 4,

2018. (ECF No. 1201). In its response, the government requested various pieces of documentary

evidence and correspondence with counsel on which Kelly based his claims. On September 26,

2018, Kelly submitted copies of his correspondence with counsel and a supporting affidavit.

(ECF Nos. 1206-1208). The court granted Kelly’s motion to file a reply brief by November 13,

2018. On December 7, 2018, the court accepted Kelly’s reply brief (ECF No. 1224) as timely

because it was lost in the mail and granted the government leave to file a surreply brief. (ECF

No. 1223). The government filed a surreply (ECF No. 1227) and Kelly filed a response to the

surreply (ECF No. 1239). The § 2255 motion is now ripe for decision.



       II. Kelly’s Allegations

       Kelly’s original § 2255 motion (ECF No. 1166) asserted the following four grounds: (1)

ineffective assistance of trial counsel; (2) ineffective assistance of appellate counsel; (3)

prosecutorial misconduct; and (4) newly discovered evidence, namely, the affidavit of Eric

Alford (“Alford”) dated November 13, 2015 (the “Alford affidavit”). Kelly submitted a 36-page

attachment to his motion (ECF No. 1168) in which he asserted a fifth ground for relief: actual

innocence. Kelly also reorganized his arguments into eight grounds: (1) ineffective assistance

of trial counsel; (2) ineffective assistance of appellate counsel; (3) prosecutorial misconduct; (4)

newly discovered evidence; (5) actual innocence of being a career offender and unconstitutional

sentencing enhancements in light of Mathis v. United States, 136 S. Ct. 2243 (2016) (“Mathis”),

and Johnson v. United States, 135 S. Ct. 2552 (2015) (“Johnson”); (6) challenging the denial of




                                                 3
his request for discovery of grand jury and wiretap materials 2; (7) unconstitutional conviction;

and (8) lack of indictment by the grand jury. The specific arguments are summarized below.

        1. Trial Counsel

        Kelly contends that trial counsel was ineffective by: (1) lying about interviewing Alford

as a potential witness; (2) abandoning him at certain stages of the case; (3) not pursuing

suppression of evidence; (4) not pursuing an actual innocence claim; and (5) not contesting

sentencing enhancements. In the attachment, Kelly itemized ten alleged shortcomings. (ECF

No. 1168 at 5-8).

        2. Appellate Counsel

        Kelly argues that appellate counsel failed to maintain an objective standard of

reasonableness, failed to raise all his issues and took a half-hearted approach to his case. In

particular, Kelly contends that appellate counsel failed to investigate the grand jury and the

wiretap authorization. (ECF No. 1168 at 8-10).

        3. Prosecutorial Misconduct

        Kelly contends that the prosecution refused to provide documentation that Kelly was

actually indicted by the grand jury, misled the court regarding the amount of cocaine attributed to

Kelly compared to Adolph Campbell (“Campbell”), and did not provide proper discovery. In his

attachment, Kelly argues that the government committed a fraud on the court by presenting false

evidence to the grand jury, charging Campbell (the seller) with less than 5 kilograms of cocaine

while Kelly (the buyer in the same transaction) was charged with more than 5 kilograms, and

introducing 8 kilograms of cocaine into evidence because Kelly would not cooperate. (ECF No.

1168 at 10-13).


2
 Kelly admits that he appealed these decisions in Third Circuit Court of Appeals Case No. 17-3457. The court of
appeals rejected Kelly’s arguments. See ECF No. 1235 (summarily affirming this court’s decisions).


                                                        4
          4. Newly Discovered Evidence

          In his § 2255 motion, Kelly points to an affidavit from Alford in 2015. (ECF No. 1207-

1). Kelly seeks to use the affidavit to contradict trial counsel’s reason for not calling Alford as a

defense witness during the trial. In the attachment, Kelly argues about the government’s alleged

failure to comply with the statutory requirements to seek a wiretap and the government’s alleged

failure to provide Jencks Act materials involving the grand jury. (ECF No. 1168 at 18-23).

          5. Actual Innocence/ improper sentencing enhancements

          Kelly contends that the recorded phone conversations were distorted by the government

and that there was no evidence of drug trafficking by him. He also argues that he is actually

innocent of being a career offender and the § 851 information was improper. (ECF No. 1168 at

23-27).

          6. Challenges to discovery

          Kelly again seeks discovery about grand jury and wiretap authorization matters. Kelly’s

arguments in this section of his § 2255 motion were raised in separate motions and subsequently

rejected by the court of appeals. (ECF No. 1235).

          7. Unconstitutional conviction

          Although Kelly discusses decisions about prosecutorial misconduct and fraud on the

court, the only concrete accusation discernible to the court is an alleged failure to turn over

Jencks Act, Brady and Giglio materials by a different prosecutor in a different case, United

States v. Kubini, 2017 WL 2573872 (W.D. Pa. June 14, 2017), several years after Kelly’s trial.

(ECF No. 1168 at 33-34).




                                                 5
       8. Grand jury indictment

       Kelly cites 18 U.S.C. § 3504 for the proposition that he was not properly indicted by the

grand jury and the wiretaps were not properly authorized. (ECF No. 1168 at 34-36).

                   III. Standard of Review

       Under 28 U.S.C. § 2255, a federal prisoner in custody may move the court which

imposed the sentence to vacate, set aside, or correct the sentence upon the ground that “the

sentence was imposed in violation of the Constitution or laws of the United States, or the court

was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255. The

Supreme Court reads § 2255 as stating four grounds upon which relief can be granted:

               (1) “that the sentence was imposed in violation of the Constitution
               or laws of the United States;” (2) “that the court was without
               jurisdiction to impose such sentence;” (3) “that the sentence was in
               excess of the maximum authorized by law;” and (4) that the
               sentence “is otherwise subject to collateral attack.”

CHARLES A. WRIGHT, ET AL., FEDERAL PRACTICE AND PROCEDURE § 625 (4th ed. 2011) (quoting

Hill v. United States, 368 U.S. 424, 426-27 (1962)). The statute provides as a remedy for a

sentence imposed in violation of law that “the court shall vacate and set the judgment aside and

shall discharge the prisoner or resentence him or grant a new trial or correct the sentence as may

appear appropriate.” 28 U.S.C. § 2255.

       “As a collateral challenge, a motion pursuant to [§ 2255] is reviewed much less favorably

than a direct appeal of the sentence.” United States v. Travillion, 759 F.3d 281, 288 (3d Cir.

2014) (citing United States v. Frady, 456 U.S. 152, 167–68 (1982)). “Indeed, relief under §

2255 is available only when ‘the claimed error of law was a fundamental defect [that] inherently

results in a complete miscarriage of justice, and... present[s] exceptional circumstances where the




                                                6
need for the remedy afforded by the writ...is apparent.’” Id. (quoting Davis v. United States, 417

U.S. 333, 346 (1974) (internal quotation marks omitted)).

        A district court is required to hold an evidentiary hearing on a § 2255 motion if “the files

and records of the case are inconclusive as to whether the movant is entitled to relief.” United

States v. Booth, 432 F.3d 542, 545-46 (3d Cir. 2005). “[T]he court must accept the truth of the

movant’s factual allegations unless they are clearly frivolous on the basis of the existing record.”

Id. at 545.

    On the other hand, an evidentiary hearing is not required in all cases.              In Palmer v.

Hendricks, 592 F.3d 386, 395 (3d Cir. 2010), the court of appeals reiterated that “bald assertions

and conclusory allegations do not afford a sufficient ground for an evidentiary hearing on a

habeas petition.” Accord Thomas, 221 F.3d at 437 (“We certainly agree that more than a few of

Thomas's twenty-six grounds appear to be quite conclusory and too vague to warrant further

investigation”). As will be noted below, the court finds that some of Kelly’s contentions have

already been resolved and others are too vague and conclusory to merit extended analysis. The

court concludes that an evidentiary hearing is not necessary in this case because, as described

below, based upon the file and records in this case Kelly is not entitled to relief.

                    IV. Scope of § 2255 Review

    The government contends that many of Kelly’s arguments are procedurally defaulted, either

because he failed to raise those issues at the appropriate time, or alternatively, because he already

raised those issues in his unsuccessful direct appeal. Section 2255 reviews are not intended to

revisit the underlying conviction in its entirety; rather, it is Kelly’s burden to articulate a specific

and substantial alleged violation of his rights. Frady, 456 U.S. at 170 (it is defendant’s burden to




                                                   7
show errors that caused actual and substantial disadvantage, infecting trial with error of

constitutional dimension).

   An issue that could have been raised on direct appeal, but was not, is subject to procedural

default. United States v. Sokolow, 1999 WL 167677 (E.D. Pa. Mar. 23, 1999) (citing Frady, 456

U.S. at 162-67). Procedurally defaulted claims are waived unless a habeas petitioner

demonstrates either (1) cause for the procedural default and actual prejudice, or (2) that he is

actually innocent. Parkin v. United States, 565 F. App’x 149, 151 (3d Cir. 2014).

       In addition, this court cannot reconsider arguments that were raised and rejected by the

court of appeals in Kelly’s direct appeal or other post-trial motions. United States v. DeRewal,

10 F.3d 100, 105 n.4 (3d Cir. 1993) (“many cases” have held that § 2255 may not be used to

relitigate questions which were raised and considered on direct appeal). Kelly raised three issues

in his direct appeal: (1) the evidence was insufficient to support conviction of the charged

conspiracy because it proved only a buyer-seller relationship by Kelly; (2) the court erred by

admitting an expert opinion regarding Kelly’s status as a conspirator; and (3) the prosecutor

committed misconduct in his closing argument. The court of appeals rejected these contentions

and affirmed Kelly’s conviction and sentence. (ECF No. 1111-2).

   Kelly’s challenges to the grand jury and wiretaps were also fully litigated. On September 20,

2017, this court denied Kelly’s motion for discovery to support a § 2255 motion on his theory

that the grand jury documents were fake. (ECF No. 1141) In the same opinion, the court held

that Kelly’s request for discovery on the wiretap authorization was futile because the court

previously concluded Kelly lacked standing. Id. (citing ECF No. 841). The court rejected

Kelly’s motion for reconsideration (ECF No. 1145). The court of appeals summarily affirmed

these decisions. (ECF No. 1235).




                                                8
   Kelly is again challenging the validity of the grand jury and wiretaps in his § 2255 motion

(albeit sometimes styled as ineffective assistance of counsel claims). Because the court of

appeals rejected Kelly’s challenges to the grand jury and wiretaps, this court will not address

them. United States v. Jackson, No. CR 08-731-1, 2016 WL 3014843, at *3 (E.D. Pa. May 25,

2016) (rejecting § 2255 petitioner’s attempt to recast arguments as ineffective assistance of

counsel claims, so that he may re-litigate matters that previously were decided against him by the

district court and by the Third Circuit Court of Appeals) (quoting United States v. Bailey, No.

CIV. 08-787, 2011 WL 166693, at *4 (W.D. Pa. Jan. 19, 2011)).



                  V. Untimeliness

   The government contends that any new arguments raised in Kelly’s reply brief (ECF No.

1224) were well beyond the one-year limitations period and must be denied because they were

untimely filed. As recently explained in United States v. Waller, No. CR 14-40, 2018 WL

3459769, (W.D. Pa. July 18, 2018):

       A petitioner who has filed a timely § 2255 motion may not amend it to raise new
       claims after expiration of the one-year limitation period. See United States v.
       Duffus, 174 F.3d 333, 336-37 (3d Cir. 1999). However, the “relation back”
       principle of Federal Rule of Civil Procedure 15 applies to § 2255 motions, and
       “[s]o long as the original and amended petitions state claims that are tied to a
       common core of operative facts, relation back will be in order.” Mayle v. Felix,
       545 U.S. 644, 664 (2005). This means that a new claim only may be raised in an
       untimely amended motion if it “arose out of the conduct, transaction, or
       occurrence set out—or attempted to be set out—in the original pleading.” Hodge
       v. United States, 554 F.3d 372, 377 (3d Cir. 2009) (quoting Fed. R. Civ. P.
       15(c)(1)(B) ). However, relation back of a new, untimely § 2255 claim is
       impermissible if it is “supported by facts that differ in both time and type from
       those the original pleading set forth.” Id. at 378 (quoting Mayle, 545 U.S. at 650).

Id. at *4. Courts must consider whether a new, otherwise untimely, claim is tied to a common

core of operative facts with the timely claim. Hodge, 554 F.3d at 378.




                                                9
       Specifically, Kelly argued for the first time in his reply brief that based on Alleyene v. United

States, 570 U.S. 99 (2013), a jury was required to determine the amount of cocaine attributed to

him. The government cited United States v. Barrett, 178 F.3d 34, 57 (1st Cir. 1999), for the

proposition that claims raised for the first time in a reply brief need not be considered. In his

response to the government’s surreply, Kelly characterizes this argument as another basis for

ineffective assistance of counsel, for failing to contest sentencing enhancements. (ECF No. 1239

at 14). The court will consider the reply brief because it clarifies the ineffective assistance of

counsel claims raised in his original, timely § 2255 motion.

       In his response to the government’s surreply (ECF No. 1239 at 22), Kelly raises a new

argument based on the First Step Act. The government did not address this argument and it does

not relate back to the contentions raised in Kelly’s original § 2255 motion. If Kelly seeks relief

under the First Step Act, he must file a proper separate motion.3



                           VI. Ineffective Assistance of Counsel Claims

       Kelly’s other claims of ineffective assistance of counsel are not procedurally defaulted.

Massaro v. United States, 538 U.S. 500, 504 (2003). His § 2255 motion is the proper forum to

raise those claims.           The court, therefore, will consider whether Kelly’s trial and appellate

attorneys were constitutionally ineffective.

            To support a claim that counsel’s assistance was so defective as to amount to a

deprivation of one’s Sixth Amendment right to effective assistance of counsel and require

reversal of a conviction, a defendant must show two things: (1) counsel’s performance was

deficient; and (2) counsel’s deficient performance caused him prejudice. Williams v. Taylor, 529

U.S. 362, 390-91 (2000) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)); see Ross v.
3
    See infra at 14 n.4.


                                                       10
Dist. Att’y of the Cnty. of Allegheny, 672 F.3d 198, 210 (3d Cir. 2012). To show deficient

performance, defendant must show that counsel made errors so serious that counsel was not

functioning as the counsel guaranteed the defendant by the Sixth Amendment. Id. at 210.

        “With respect to prejudice, a challenger must demonstrate a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.

A “reasonable probability” is a probability sufficient to undermine confidence in the outcome.”

Harrington, 562 U.S. at 104.      It is not enough to show that counsel’s errors had “some

conceivable effect on the outcome of the proceeding.” Id. (citing Strickland, 466 U.S. at 693). If

a court determines that defendant did not suffer prejudice, it need not determine whether

counsel’s performance was deficient. Marshall v. Hendricks, 307 F.3d 36, 87 (3d Cir. 2002)

(citing Strickland, 466 U.S. at 697)). Courts should generally address the prejudice prong first.

See McAleese v. Mazurkiewicz, 1 F.3d 159, 170 (3d Cir. 1993). In this case, the court will

address the prejudice prong with respect to the claims of ineffective assistance of counsel first

because it is dispositive.



                        a. Summary of the Record

        As background for the prejudice analysis, the evidence presented at trial against Kelly

was sufficient to prove his guilt to the larger conspiracy charged in the superseding indictment

(referred to as the “Alford conspiracy” based on co-defendant Eric Alford) beyond a reasonable

doubt. The court thoroughly summarized that evidence in denying Kelly’s motion for acquittal.

(ECF No. 916). In particular, the court quoted from some of the intercepted phone calls that the

government played for the jury about a transaction to purchase 4 kilograms of cocaine on June

30, 2008, expert testimony about the intercepted calls, and witness testimony about surveillance




                                               11
of the transaction and explained the legal principles governing the crime of conspiracy. Kelly’s

efforts to re-argue the case and his allegations that his counsel was ineffective at trial because he

was convicted are not persuasive.

                       b. Trial Counsel

       Kelly contends that trial counsel violated the ABA standards by not performing an

adequate investigation.    Kelly did not provide details, other than noting that counsel filed

numerous motions to extend time and gave him (Kelly) limited discovery, including wiretap CDs

and some papers. (ECF No. 1168 at 5). Kelly also argues that counsel was ineffective in: (1) not

challenging the illegal search of his house, (2) failing to object to head nods and gestures made

by the jury foreperson, (3) abandoning him at certain stages of the case, and (4) threatening to

resign if he kept asking her to investigate the grand jury. These allegations are too conclusory to

show prejudice and therefore do not merit further discussion. Kelly did not demonstrate a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Thomas, 221 F.3d at 437.

       Kelly contends that counsel was ineffective in failing to object to admission of 8

kilograms of cocaine seized in Ohio. More generally, Kelly faults counsel for not challenging

evidence that had nothing to do with him. The superseding indictment charged Kelly with

“conspiracy” to distribute cocaine. A drug conspiracy may involve numerous suppliers and

distributors operating under a common agreement. United States v. Theodoropoulos, 866 F.2d

587 (3d Cir. 1989). “To establish a single conspiracy, the prosecutor need not prove that each

defendant knew all the details, goals or other participants.” United States v. Quintero, 38 F.3d

1317, 1337 (3d Cir. 1994) (citing United States v. Padilla, 982 F.2d 110 (3d Cir.1992). The

cocaine seizure was admissible to prove the conspiracy even if Kelly did not know the details or




                                                 12
the people involved. As noted above, the government’s evidence was sufficient to convict Kelly

beyond a reasonable doubt. Kelly was not prejudiced by this conduct because any objection

would have been futile.

       Kelly contends that counsel lied to him and to the court about going to interview Alford.

Trial counsel represented to the court on April 16, 2012, that she talked to Alford over the

weekend, advised Kelly that it would not be a good idea to call Alford as a witness, and Kelly

agreed. (ECF No. 851 at 5). Kelly was questioned by the court and confirmed that he agreed

with counsel that even though Alford was subpoenaed to testify, Alford should not be called as a

witness. (ECF No. 851 at 29). In an affidavit dated November 13, 2015, Alford states that he

never spoke to trial counsel regarding his testimony on behalf of Kelly. (ECF No. 1207-1).

Although this is a serious matter, Kelly failed to demonstrate prejudice and therefore the court

need not resolve this credibility dispute. Kelly did not demonstrate that the decision to not call

Alford as a witness affected the outcome of the trial. Alford’s credibility was subject to serious

challenge because he was convicted as a conspirator in this case; and he would be subjected to

cross-examination by the government about the telephone calls and surveillance on June 30,

2008. Alford’s affidavit does NOT state that Kelly was actually innocent or that his testimony

would have been favorable to Kelly. Instead, Alford’s affidavit merely states that he was

“willing to present facts” and that he “had no intentions whatsoever, to obstruct justice, or give

false testimony for the defense.” (ECF No. 1207-1). Decisions regarding which witnesses to

call are “precisely the type of strategic decision[s] which the Court in Strickland held to be

protected from second-guessing.” United States v. Merlino, 2 F.Supp.2d 647, 662 (E.D.

Pa.1997). Under the circumstances of this case, without evidence that Alford’s testimony would

have been favorable to Kelly, no prejudice was shown and relief cannot be granted under § 2255.




                                               13
         Kelly contends that counsel was ineffective in failing to investigate the grand jury

proceedings.      As noted above, Kelly’s challenge to the grand jury was fully litigated and

rejected. Kelly was not prejudiced by this conduct. Jackson, 2016 WL 3014843, at *3 (§ 2255

petitioner cannot recast arguments as ineffective assistance of counsel claims to relitigate matters

that previously were decided against him).

         Kelly contends that counsel was ineffective in failing to challenge the § 851 information

about a prior conviction, which increased the applicable statutory mandatory minimum sentence.

On February 14, 2012, the government filed a § 851 information based on a prior felony drug

offense conviction, namely possession with intent to deliver and/or delivery of a controlled

substance in violation of 35 Pa. Stat. § 780-113(a)(30) at Allegheny County Crim. No.

CC200400255, for which Kelly was sentenced to one to three years of imprisonment.4 (ECF No.

736). A copy of the docket was attached. (ECF No. 736-1). In “ground 5” of the attachment,

Kelly argues that enhancing his sentence based on this conviction is unconstitutional because 35

Pa. Stat. § 780-113(a)(30) “sweeps more broadly than the generic federal definition.” (ECF No.

1168 at 23-24). Kelly did not clarify his argument and the court of appeals has consistently

rejected similar contentions. See United States v. Daniels, 915 F.3d 148, 161 (3d Cir. 2019)

(surveying recent decisions rejecting Johnson/Mathis challenges to prior convictions under 35

Pa. Stat. § 780-113(a)(30) and observing that “[t]he federal and Pennsylvania approaches to


4
  In his reply brief, Kelly explains that he never spent any time in jail because the district attorney agreed to home
confinement. (ECF No. 1224 at 45). The presentence investigation report ¶ 28, to which Kelly did not object, stated
that the government agreed to waive the mandatory minimum and Kelly was sentenced to a 12-month term of
“intermediate punishment” and three years probation. (ECF No. 866 at ¶ 28). Under the statute at the time of
Kelly’s conviction, he was subject to an enhanced mandatory minimum sentence if he committed a prior “felony
drug offense,” as defined in 21 U.S.C. § 802(44) (an offense “punishable” by imprisonment for more than one year).
The actual time Kelly spent in prison is not relevant. Under the First Step Act, Congress recently adopted a
narrower term, “serious drug offense,” as defined in 21 U.S.C. § 802(57), which requires a defendant to serve a
prison term of more than twelve months. See United States v. Crowder, No. 4:17-CR-00291, 2019 WL 2296588, at
*9 (M.D. Pa. May 30, 2019) (rejecting challenge to § 851 information). As noted above, if Kelly wants to pursue
this issue, he must file an appropriate motion.


                                                         14
attempt liability in the drug offense context are essentially identical.”). Because any challenge to

the § 851 information would have been futile, Kelly cannot show prejudice and he is not entitled

to relief on this basis.

        Kelly contends that counsel was ineffective by failing to object to the prosecutor

misleading the jury about phone calls and vouching for witnesses and misstating the law. As

noted above, because Kelly’s arguments about prosecutorial misconduct were fully litigated and

rejected in his direct appeal, he cannot show prejudice. Jackson, 2016 WL 3014843, at *3.

        Kelly also advanced a claim in his reply brief based on Alleyene, 570 U.S. at 99, with

respect to the amount of cocaine attributed to him. The government argues that Kelly waived

this issue at trial. On April 13, 2012, the court engaged in a discussion with the parties about

charging the jury on lesser included offenses.       Kelly, after consulting with counsel and a

colloquy with the court, knowingly agreed to give up the opportunity to be found guilty of a

lesser offense based on a lower quantity of cocaine. If he had been found guilty of a lesser

amount, it would have resulted in a lesser (or perhaps no) mandatory minimum sentence. (ECF

No. 850 ,Tr. at14-19). Counsel cannot be faulted for failing to pursue this issue, when Kelly

made the decision. The drug quantity was submitted to the jury, and it found that 5 kilograms or

more of cocaine and 28 grams or more of crack were involved in the overall conspiracy.

(Verdict, ECF No. 809). It was not necessary for the jury to make a finding about the amounts

individually attributable to Kelly. As explained in Hardwick v. United States, No. CV 12-7158,

2018 WL 4462397, at *14 (D.N.J. Sept. 18, 2018):

        [i]n drug conspiracy cases, Apprendi requires the jury to find only the drug type
        and quantity element as to the conspiracy as a whole, and not the drug type and
        quantity attributable to each co-conspirator. The finding of drug quantity for
        purposes of determining the statutory maximum is, in other words, to be an
        offense-specific, not a defendant-specific, determination. The jury must find,
        beyond a reasonable doubt, the existence of a conspiracy, the defendant’s



                                                15
          involvement in it, and the requisite drug type and quantity involved in the
          conspiracy as a whole.
          United States v. Whitted, 436 F. App'x 102, 105 (3d Cir. 2011) (quoting United
          States v. Phillips, 349 F.3d 138 142-43 (3d Cir. 2003)), vacated and remanded on
          other grounds sub nom. Barbour v. United States, 543 U.S. 1102 (2005).

As noted above, the court of appeals affirmed Kelly’s conviction and under the

circumstances, he cannot show prejudice.

          In sum, because Kelly did not show prejudice with respect to his claims about trial

counsel, he is not entitled to § 2255 relief due to ineffective assistance of trial counsel.

                         c. Appellate Counsel

   Kelly contends that counsel for his direct appeal was ineffective for not raising all his issues,

and not challenging the grand jury or wiretap. Kelly argues that counsel rejected some of his

issues as frivolous and based his appellate brief on the trial transcripts, rather than the entire

record.

   The Supreme Court has explained that “appellate counsel who files a merits brief need not

(and should not) raise every nonfrivolous claim, but rather may select from among them in order

to maximize the likelihood of success on appeal.” Smith v. Robbins, 528 U.S. 259, 288 (2000).

The test for prejudice under Strickland in the appellate context is whether the court of appeals

“would have likely reversed and ordered a remand had the issue been raised on direct appeal.”

United States v. Mannino, 212 F.3d 835, 844 (3d Cir. 2000).

   As noted above, Kelly’s claims about the grand jury and wiretap were rejected by the court

of appeals. It would have been futile for appellate counsel to raise those arguments and he was

not required to do so. Kelly did not identify any particular issue that appellate counsel should

have raised that would have been stronger than the arguments he did present. See Smith, 528




                                                  16
U.S. at 288 (defendant claiming ineffective assistance by appellate counsel for failing to raise an

argument must identify “issue [that] was clearly stronger than issues that counsel did present.”).

    In sum, Kelly did not show prejudice with respect to any claims he asserted about ineffective

assistance of his appellate counsel.



                      VII.     Prosecutorial Misconduct

    The gravamen of Kelly’s misconduct theory is that the government knowingly presented

perjured testimony from FBI Special Agent Daniel Booker (“Booker”) to the grand jury.

Specifically, Kelly objects that (a) the intercepted phone calls never stated that he was buying 4

kilos of cocaine,5 (b) the phone calls never established that he was “Rome,” (c) the reason he was

not part of the first indictment was to avoid spooking Campbell into changing phones (even

though Alford, who had more ties with Campbell, was in the first indictment), and (d) Booker

misled the grand jury into thinking he was an eyewitness to the June 30, 2008 transaction. It is

well established that a subsequent conviction by the petit jury, after trial, renders any error in the

grand jury proceeding connected with the charging decision harmless beyond a reasonable doubt.

United States v. Mechanik, 475 U.S. 66, 70 (1986).

    In his reply brief, Kelly argues that prosecutorial misconduct occurred in conducting an

illegal search of his home,6 accusing Kelly of threatening a witness and by not correcting false

testimony by Anthony Hoots at trial.7 (ECF No. 1224 at 30-33).




5
  Kelly’s attachment recognizes that the prosecutor asked, and Booker explained, that his testimony was based on his
interpretation of the calls. (ECF No. 1168 at 16).
6
  This argument is procedurally defaulted because Kelly did not file a motion to suppress evidence prior to trial.
Fed. R. Crim. P. 12(b)(3)(C).
7
  In denying Kelly’s Rule 29 motion, the court examined the evidence and explained, among other things, that it was
the jury’s role to determine Hoots’ credibility. (ECF No. 916 at 25). Kelly did not show that the government
knowingly presented false testimony.


                                                        17
    The matters concerning threats to a witness were raised and resolved prior to trial. A witness

received a letter threatening violence if he testified at trial. At the time, Kelly, Johnson and

James Hill were the only remaining defendants. The government filed an emergency motion for

a protective order and accused Kelly of using Jencks Act materials to threaten family members

of the witness. (ECF No. 793). At the hearing, the court was made aware that Kelly did not

possess copies of the Jencks Act materials. Transcript at 16 (ECF No. 845). The government

explained that evidence relating to Kelly was at least third-hand and did not request the

revocation of his bond. Transcript at 101, 104. The government filed a motion (ECF No. 801) to

prevent testimony at trial about the alleged witness intimidation, but the motion was denied as

moot. (Minute Entry of April 13, 2012). This issue did not impact Kelly’s conviction or

sentence and could not be prejudicial. It does not warrant relief under § 2255.

        To the extent that Kelly is attempting to articulate a different “fraud on the court,” see

ECF No. 1168 at 10-13, he failed to do so. In Herring v. United States, 424 F.3d 384, 386–87

(3d Cir. 2005), the court explained that such actions are “so rare” that a plaintiff has “not just a

high hurdle to climb but a steep cliff-face to scale.” Id. at 386. “The concept of fraud upon the

court challenges the very principle upon which our judicial system is based: the finality of a

judgment.” Id. To state a claim, there must be: (1) an intentional fraud; (2) by an officer of the

court; (3) which is directed at the court itself; and (4) in fact deceives the court. A determination

of fraud on the court may be justified only by the “most egregious misconduct” directed to the

court itself, and must be supported by clear, unequivocal and convincing evidence. Id. at 386-87.

Kelly’s allegations about different quantities of cocaine charged against Kelly and Campbell, 8

the introduction of 8 kilograms of cocaine seized in Ohio, and government agents’ anger that he

8
 Kelly did not articulate grounds for a selective prosecution claim. As the government noted, Campbell was
sentenced to a prison term of 262 months, which was longer than Kelly’s sentence. (Crim. No. 09-274, ECF No.
73).


                                                      18
would not cooperate,9 do not rise to the level to make out valid claims of fraud on the court.

Kelly is not entitled to relief on this ground.

                     VIII.    Newly Discovered Evidence

        In his attachment, Kelly does not clearly identify any newly discovered evidence. The

gravamen of his argument is, again, a challenge to the authorization for the wiretaps and the

propriety of the grand jury proceedings. (ECF No. 1168 at 18-23). These issues were fully

litigated and do not support relief under § 2255. Jackson, 2016 WL 3014843, at *3.



                     IX. Unconstitutional Sentence Enhancements

    Kelly argues that his prior convictions for simple assault in violation of 18 Pa. Cons. Stat. §

2701(a)(1) at Allegheny County Crim. No. 199712947 and possession with intent to distribute in

violation of 35 Pa. Stat. § 780-113(a)(30) do not count as predicate offenses for career offender

status. As discussed above, the Third Circuit Court of Appeals has affirmed numerous times that

convictions under 35 Pa. Stat. § 780-113(a)(30) continue to count as predicate offenses. Kelly is

correct that Pennsylvania simple assault convictions under § 2701(a)(1) are not predicate

offenses. See United States v. Hill, 225 F. Supp.3d 328, 339 (W.D. Pa. 2016) (“a conviction of

Pennsylvania simple assault under § 2701(a)(1) is not categorically a crime of violence under the

elements clause”).

    Kelly is not entitled to relief on that basis, however. In United States v. Zabielski, 711 F.3d

381, 388 (3d Cir. 2013), the court explained that if there “was a high probability that the district

court would have imposed the same sentence regardless of the applicable advisory Guidelines

range, [ ] any error made in calculating the Guidelines range was harmless.” Even though the

9
 In his response to the surreply, Kelly also alleges fraud by the government in informing the court that he had
$104,000 on his person on June 30, 2008, and was involved in another 4 kilogram deal. (ECF No. 1239 at 37-40).
These allegations are too conclusory to merit further discussion. Thomas, 221 F.3d at 437.


                                                       19
advisory guideline range of 360 months to life was based on Kelly’s career offender status, Kelly

was actually sentenced to the statutory mandatory minimum term of imprisonment of 240

months. The court was not statutorily authorized to impose a lesser term of imprisonment.

Because there was no lower sentence that the court could have imposed, any error in calculating

Kelly’s advisory guideline range was harmless.

   Kelly also argues that the court failed to comply with the colloquy required by § 851(b) to

allow him to challenge his state convictions. In United States v. Thomas, No. 06-299-1, 2016

WL 4734707, at *3 (W.D. Pa. Sept. 9, 2016), aff'd, 750 F. App'x 120 (3d Cir. 2018), the court

rejected a similar argument and explained:

           Pursuant to 18 U.S.C. § 851(b), the court “shall after conviction but before
       pronouncement of sentence inquire of the person with respect to whom the
       information was filed whether he affirms or denies that he has been previously
       convicted as alleged in the information....” Although the court did not conduct
       that specific colloquy with Thomas, he was not entitled to such a colloquy
       because a defendant may not challenge the validity of any prior conviction which
       occurred more than five years before the date of the § 851 information alleging
       such prior conviction. See 21 U.S.C. § 851(e). “Multiple circuits have held that a
       district court is not required to adhere to the rituals of § 851 (b) where a
       defendant, as a matter of law, is precluded from attacking the conviction forming
       the basis of the enhancement.” Irrizari v. United States, 153 F.Supp.2d 722, 729-
       30 (E.D. Pa. 2001) (citing United States v. Flores, 5 F.3d 1070, 1081-82 (7th Cir.
       1993); United States v. Housley, 907 F.2d 920, 921-22 (9th Cir. 1990); United
       States v. Nanez, 694 F.2d 405, 412-13 (5th Cir. 1982)).


In Kelly’s case, his state convictions (in 1997 and 2004) occurred more than five years prior to

the date of the § 851 Information (in 2012). Kelly was statutorily barred from attacking it and

therefore is not entitled to relief. See 21 U.S.C. § 851(e) (“No person who stands convicted of an

offense under this part may challenge the validity of any prior conviction alleged under this

section which occurred more than five years before the date of the information alleging such

prior conviction.”). In any event, Kelly had a full and fair opportunity to challenge the § 851




                                                 20
enhancement as part of the presentence investigation report and objections thereto. See United

States v. Kent, 93 F. App’x 460, 463 (3d Cir. 2004) (failure to ask defendant to affirm prior

conviction over five years ago was harmless error).

   In sum, Kelly is not entitled to § 2255 relief on this ground.



                  X. Conclusion

       For the reasons set forth above, the pro se § 2255 motion filed by Kelly (ECF No. 1166)

will be DENIED. The denial is without prejudice to Kelly’s ability to file a separate motion

under the First Step Act. The motion for discovery of attorney-client privileged communications

filed by the government (ECF No. 1217) will be DENIED AS MOOT.

       Pursuant to 28 U.S.C. § 2253(c)(2), a certificate of appealability may issue only if the

applicant has made a substantial showing of the denial of a constitutional right. Because Kelly

did not meet this standard, a certificate of appealability will not issue. Civil Action No. 18-842

will be closed.

       An appropriate order follows.



                                                      By the court:

July 30, 2019                                         /s/ JOY FLOWERS CONTI
                                                      Joy Flowers Conti
                                                      Senior United States District Judge




                                                21
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
                   v.                         )         Criminal No. 08-374-12
                                              )         Civil No. 18-492
JEROME LAMONT KELLY,                          )
                                              )
               Defendant.                     )


                                             ORDER


               AND NOW, this 30th day of July, 2019, it is HEREBY ORDERED that for the

reasons set forth in this memorandum opinion, the pro se § 2255 motion filed by defendant

Jerome Kelly (ECF No. 1166) is DENIED.                 The motion for discovery of attorney-client

privileged communications filed by the government (ECF No. 1217) is DENIED AS MOOT. A

certificate of appealability will not issue. Civil Action No. 18-842 will be closed.



                                                        By the Court:

                                                        /s/ JOY FLOWERS CONTI
                                                        Joy Flowers Conti
                                                        Senior United States District Judge




                                                  22
